Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “INSECT REPULSION AND/OR BARRIER ARRANGEMENT AND METHOD FOR REPELLING INSECTS utilizing electrodes/electrical field” or similar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 10-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, it is unclear whether the at least one opening is the same opening form claim 1 or an alternate/additional opening.
	Regarding claim 10, the phrase “adjacent electrodes of the least least two electrodes” is unclear since claim 1 describes at least two electrodes at a distance from each other.
	Claim 11 is unclear for the same reasons described above for claim 10. Additionally, the term “equidistant” is unclear with regards to only two conductors being recited thus far.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 13-16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 5, claim 5 does not “reference to a claim previously set forth.”
Claim 13 depends from a cancelled claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carstensen US 2016/0324139.

Regarding claim 1, Carstensen teaches a barrier system (10) comprising:
one or more devices (16) {400 figures 1/3-4} that comprise at least two electrodes (18) {510}, each with a different electrical potential {as symbolized in figure 1 and described in paragraph 0028 “The pulse controller 210 creates a pulsed DC difference voltage between adjacent electrodes”}, wherein the at least two electrodes (18) are arranged at a distance from each other and such that the at least two electrodes are: a) within an air permeable opening (12) in a wall or surface, b) on the edge of the opening (12), or c) outside of the opening (12) and in proximity to the opening (12) {best shown in figure 3 incorporated into a platform L}, 
wherein a permanent electrical field (28) or a cyclical electrical field (28) is present between the at least two electrodes (18) {via pulse generator 200  as described in paragraphs 0027-0028 and throughout} or 
wherein an electrical field (28) is present in time intervals with interruptions between the at least two electrodes (18), and 
wherein the electrical field (28) repels pinnipeds approaching the electrical field (28) or prevents pinnipeds from passing through the opening (12) {summarized in the abstract, paragraph 0021, and described throughout};
but does not specify use of the system for “insects,” or the electrodes are arranged of greater than or equal to 2 cm from each other.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to utilize this system against insects as well; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim; and it is obvious that a voltage value effective against larger pinnipeds would also be effective against smaller insects, etc.
Furthermore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a distance value between the electrodes, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art; and a value of greater than or equal to 2 cm is not beyond the scope of the elements of Carstensen’s device.

Regarding claim 2, Carstensen teaches the barrier system (10) of claim 1 further comprising at least one framework (32) wherein the framework (32) comprises at least one opening (12), and the one or more devices (16) are located on the framework (32) {430/410 of figure 4}.

Regarding claim 3, Carstensen teaches the barrier system (10) of claim 1 but does not specify wherein the strength of the electrical field (28) is less than or equal to 1 kV/cm.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a value, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 4, Carstensen teaches the barrier system (10) of claim 1 but does not specify wherein the difference in electrical potential between the at least two electrodes (18) is of a magnitude of at least 2 kV.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a value, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 5, Carstensen teaches the barrier arrangement system (10) claim 20, but does not specify wherein the electrical potential between the at least two electrodes (18) is of a magnitude of approximately 3.5 kV.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a value, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 6, Carstensen teaches the barrier system (10) claim 1 wherein the at least two electrodes (18) are each formed by elongated electrical conductors (19) {as shown in at least figures 1 and 4}.

Regarding claim 7, Carstensen teaches the barrier arrangement system (10) of claim 6, wherein the elongated electrical conductors (19), are made of metallic or electrically conductive wires (25) with a small cross-section compared to their length {being inherent to those with ordinary skill in the art, and described in at least an alternate embodiment in paragraph 0039} or made of metallic or electrically conductive flat pieces (21), with a small thickness compared to their length and with a width larger than the small thickness.
Where it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a shape to the electrodes, in order to meet various design requirements; since such shapes are well known in the art, and such shape does not appear critical to applicant’s invention because they describe various shapes being optional and not critical, etc.

Regarding claim 8, Carstensen teaches the barrier system (10) of claim 6 wherein the at least two electrical conductors (19) extend approximately parallel to one another {as shown}.

Regarding claim 9, Carstensen teaches the barrier system (10) of claim 7, but does not specify wherein the flat pieces (21) are arranged in such a way that their flat sides are facing each other.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to arrange the electrodes as described, in order to accommodate various design preferences; since shifting the position of the electrodes would not have modified the operation of the device in an unknown manner; and applicant has described such arrangement as an option and not critical, etc.

Regarding claim 10, Carstensen teaches the barrier system (10) of claim 1, wherein adjacent electrodes of the at least two electrodes (18) each have different electrical potentials such that a similar or uniform or constant electrical field (28) is formed between adjacent electrodes (18) {as previously described}.

Regarding claim 11, Carstensen teaches the barrier system (10) of claim 6, wherein the electrical conductors (19) are approximately equidistant and parallel to each other, so that a similar or uniform or constant electrical field (28) is formed between adjacent electrodes (18) {as previously shown and described}.

Regarding claim 13, Carstensen teaches the barrier system (10) of claim 12, wherein the electrical potential applied to the at least two electrodes (18) over time is approximately constant or intermittent or pulsating {as previously described in at least paragraph 0027, etc.}.

Regarding claim 14, Carstensen teaches the barrier system (10) of claim 13, but does not specify wherein the electrical potential applied to the at least two electrodes (18) is formed by positive and negative voltages of at least one voltage source (26).
Carstensen; however, does suggest such an arrangement {the end of paragraph 0035 and figure 1}. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such values, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 15, Carstensen teaches the barrier system (10) of claim 13, but does not specify wherein the electrical potential applied to the at least two electrodes (18) is formed by a positive potential and a grounding.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such values, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art; furthermore, applicant’s disclosure of various combinations of “different electrical potentials” provides evidence towards any various combinations being obvious and not critical.

Regarding claim 16, Carstensen teaches the barrier system (10) of claim 13, wherein the electrical potential applied to the at least two electrodes (18) is formed by a negative potential and a grounding {see claim 15 rejection}.

Regarding claim 17, Carstensen teaches the barrier system (10) of claim 1 but does not specify further comprising a contact protection device (40) comprising at least one resistor (41), wherein the at least one resistor (41) is in the region of the at least two electrodes (18).
Carstensen; however, does teach use of resistors {paragraph 0027} and wood is a well known material for platform L; therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such arrangement, in order to avoid shock to a human user for example, etc.

Regarding claim 18, Carstensen teaches a method for repelling insects (2) or for preventing insects (2) from passing through an opening (12) comprising: 
generating an electrical field (28) with at least two electrodes (18), by applying different electrical potentials to the electrodes (18), wherein the at least two electrodes (18) are arranged a distance from one another within the opening (12), 
wherein a permanent electrical field (28) or a cyclically increasing and decreasing electrical field (28) is present between the at least two electrodes (18) or 
wherein an electrical field (28) is present in time intervals with interruptions between the at least two electrodes (18), wherein the electrical field (28) repels insects (2) approaching the electrical field (28) {see previous rejections}.

Regarding claim 20, Carstensen teaches the barrier system (10) of claim 4 but does not specify wherein the difference in electrical potential between the at least two electrodes (18) is of a magnitude of at least 3 kV.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a value, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 21, Carstensen teaches the barrier system (10) of claim 1 wherein the electric field (28) has a strength that is insufficient to kill or injure the insect {as previously described in paragraph 0021}.

Regarding claim 22, Carstensen teaches the barrier system (10) of claim 1, but does not specify wherein the strength of the electrical field (28) is greater than or equal to 1 kV/cm.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a value, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive.
	Applicant’s arguments against the title objection are not convincing. The current title merely describes a whole entire class/category of inventions without any specification as to the novel parts of the invention. Reference the Examiner’s suggested title.
	Applicant’s argument against the 112 rejection of claim 5 is not convincing because claim 5 still depends from claim 20 which is not a claim previously set forth.
In response to applicant's argument that Carstensen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Carstensen is specifically classified within the same class as “repelling” unwanted pests. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s argument that Carstensen does not teach an “opening” is not convincing. The openings shown in Carstensen’s figure 4 {440 as described in paragraph 0033} clearly describe the opening(s) as described in the current claim limitations.
Applicant’s representative appears to be comparing the full figures/description of the present invention against Carstensen as opposed to the actual limitations claimed within the current set of claims. The Examiner suggests amendments to the claims to incorporate more details of applicant’s invention to overcome Carstensen, etc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644